DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2018/0151824, discloses an OLED device comprising a thin film transistor, and a photo-reactive organic film having a super-hydrophobic property over the thin film transistor.  However, the prior art differs from the present invention because the prior art fails to disclose a super-hydrophobic layer  is disposed on a surface of an active layer proximal to source and drain, and the super-hydrophobic layer comprises a plurality of multi-level nanostructures from the surface of the active layer.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 recite the superhydrophobic layer is disposed on a surface of the active layer proximal to the source and the drain, the superhydrophobic layer comprises a plurality of multi-level nanostructures protruding from the surface of the active layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 7, 2021